               Case 2:19-cr-00014-MCE Document 83 Filed 06/10/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                        )   CASE NO. 19-CR-00014-MCE
                                                    )
11                                 Plaintiff,       )
                                                    )
12                                                  )
     v.                                             )
13                                                  )   STIPULATION AND ORDER TO
                                                    )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                               )
                                                    )
15                                 Defendant.       )
                                                    )
16 __________________________________               )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of June 25, 2020, be
21
     vacated and the matter set for sentencing on July 9, 2020 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation
23
     and to research several issues in order to address the guideline analysis. I have contacted Ms. Hinman
24
     and Ms. Modica and they have no objection to the additional time needed to finalize this case. In
25
     addition, counsel seeks, if possible, to have the hearing live and not via video-conference or Zoom call.
26
     ///
27
     ///
28
     ///
                 Case 2:19-cr-00014-MCE Document 83 Filed 06/10/20 Page 2 of 2


 1
              In light of the above request the following revised sentencing schedule is requested - Judgement
 2
     and Sentencing – July 9,2020; Reply or Statement of Non - Opposition to Motion to Correct PSR due
 3
     July 2, 2020; Motion to Correct PSR/Formal Objections due June 25, 2020. The final PSR has been
 4
     filed.
 5

 6 Dated: June 3, 2020                                            Respectfully submitted.
 7
                                                                    /s/ Kyle R. Knapp
 8                                                                Kyle R. Knapp
                                                                  Attorney for Defendant, Rose Marie Segale
 9

10 Dated: June 3, 2020                                            Respectfully submitted.
11
                                                                    /s/ Miriam Hinman
12                                                                Miriam Hinman
                                                                  Assistant U.S. Attorney
13                                                                Attorney for Plaintiff
14
              IT IS SO ORDERED.
15
     Dated: June 9, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                           2
